EXHIBIT 10.2

 

THIS SUBLEASE AGREEMENT (“Sublease”) is made by and between Tejas Securities
Group, Inc. (“Sublessor”) and Wilson Family Communities Inc., a Texas
Corporation, (“Sublessee”), effective the 31st day of July 2005 (“Effective
Date”).

WITNESSETH

WHEREAS, Sublessee desires to lease from Sublessor a portion of the Premises
shown on Exhibit “A” herein covered by the Lease upon the terms and conditions
set forth in this Sublease; and

NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, Sublessor and Sublessee agree
as follows:

1. Sublease Premises. Sublessor hereby subleases to Sublessee, and Sublessee
hereby accepts and leases from Sublessor approximately 4,000 square feet of Net
Rentable Area (the “Sublease Premises”) located on the 4th Floor of the office
building known as Terrace 11, located at 2700 Via Fortuna Austin Texas 78746
(the “Building”).

2. Expansion Space. Sublessee may request to increase the square feet of the
Sublease Premises (the “Expansion Space”) with a thirty (30) day written notice
to Sublessor. If Expansion Space is available and Sublessor agrees to the
request, Sublessee agrees that the Expansion Space shall be rented at a rate of
$18.50 per square foot per annum, and that all other terms and conditions of the
Sublease continue to apply to the Expansion Space.

3. Sublease Term. The term of this Sublease shall be for a period of 19 months,
beginning on August 1,2005 and expiring on February 28, 2007. Upon the
expiration or earlier termination of this Sublease, Sublessee shall immediately
surrender possession of the Sublease Premises, in the exact same condition that
existed on the Effective Date, ordinary wear and tear accepted, and under any
holdover Sublessee shall be deemed a tenant at sufferance, subject to immediate
eviction. Sublessee or sublessor may terminate this Sublease at anytime with
sixty (60) written notice.

4. Use. The Sublease Premises shall be used only for the purposes of general
office use and no other without the prior written consent of Sublessor and
Landlord, provided, however, such use shall not be inconsistent with or in
contravention of the use provision of the Lease. Sublessee shall comply with all
laws, ordinances, rules and regulations governing such use, whether the same are
issued by a governmental or quasi-governmental agency or by the Building, for
the health, safety or well being of the tenants in the Building.

5. Sublease Rent and Additional Rent. Sublessee agrees to pay to Sublessor as
rent for the Sublease Premises monthly rental as follows: $6,166, which is
payable in advance on the first calendar day of each month during the term of
this Sublease and will be considered past due if not paid by the 5th of the
month and Sublessee is subject to the default provisions of the Lease.

 

--------------------------------------------------------------------------------

 

6. Prepaid Rental and Security Deposit. Upon execution of this Sublease
Agreement, Sublessee agrees to pay to Sublessor $0 representing the pro rata
installment of monthly rental for the first month’s rent of the Sublease Term,
and $6,166 representing the Security Deposit.

7. Assumption of Obligation. The Lease is hereby incorporated in this Sublease
by reference and shall apply as though set forth at length in this Sublease,
with, where applicable, “Sublessor” being substituted for “Landlord” and with
all of the provisions of the Lease which are to be observed or performed during
the term of this Sublease by the Sublessor as tenant thereunder, to the extent
the same apply to the Sublease Premises. Between Sublessor and Sublessee,
Sublessor shall have all of the rights, privileges, remedies and duties accorded
Landlord in the Lease and Sublessee shall have all of the rights, privileges,
remedies and duties accorded Tenant in the Lease. To the extent that any notice
or consent is required under the Lease, Sublessee shall provide copies of all
such notices to Landlord.

8. No Enlargement of Rights. To the extent Sublessor is granted any rights to
extend the term of the Lease or to expand the Premises pursuant to an expansion
option or a right of first refusal, the same are not included in this Sublease
and do not pass to Sublessee.

9. Attornment. In the event of a cancellation or termination of the Lease prior
to the expiration date thereof and prior to the expiration date of this
Sublease, or in the event of the surrender, whether voluntary, involuntary or by
operation of law, of the Lease, Sublessee shall, at the option of Landlord, make
full and complete attornment to Landlord for the balance of the term of this
Sublease, upon the same covenants and conditions privity of estate and contract
between Landlord and Sublessee and with the same force and effect as though this
Sublease was originally made directly between Landlord and Sublessee. To the
extent of any irreconcilable conflict between the terms of this Sublease and the
terms of the Lease, Landlord shall be bound only to the extent of the terms of
the Lease.

10. Assignments and Subletting. Sublessee shall not sell or assign any portion
or this entire Sublease or re-sublet the Sublease Premises, in whole or in part,
without obtaining the prior written consent of Sublessor and Landlord, which
consent shall not be unreasonably withheld or delayed. Further, this Sublease
shall not be assigned by operation of law. Any such attempted sublease or
assignment without the prior written consent of Sublessor and Landlord shall be
null and void and of no force or effect. If Sublessor and Landlord give their
consent to any sublease or assignment of this Sublease or of any interest in
this Sublease, neither shall thereby be barred from later refusing to consent to
any further sublease or assignment.

 

--------------------------------------------------------------------------------

11. Landlord’s Consent. This Sublease is subject to the consent of Landlord. In
the event that such consent is not obtained, then this Sublease shall be null
and void, and neither Sublessor nor Sublessee shall have any further obligations
to the other party.

13. Condition of Premises. The Premises will be delivered in “broom clean”
condition, with any stained ceiling tiles, light bulbs and ballasts replaced as
required. Any other work shall require prior approval from Landlord and
Sublessor and shall be at the sole cost of Sublessee.

14. Parking. Sublessor shall provide up to 10 reserved parking spaces at no
charge, designated as spaces 244 through 253.

15. Miscellaneous. This Sublease shall be governed by the laws of the State of
Texas, event any legal action is filed to enforce this Sublease, the prevailing
party shall be recover reasonable attorneys’ fees, court costs, and other
expenses incidental and necessary to the enforcement of this Sublease. Time is
of the essence. This Sublease represents the entire agreement between the
parties and may not be modified or amended unless in writing and signed by the
party to be bound thereby.

16. Notices. Any notices that may or shall be given to Sublessor under the terms
of the Lease shall be given also to Sublessee in writing to the Sublease
Premises.

 

 

SUBLESSOR

SUBLESSEE

 

Tejas Securities Group, Inc.


/s/ John Garber            

Chief Financial Officer

 

 

Wilson Family Communities, Inc.


/s/ Clark N. Wilson      

Chief Executive Officer

 

 

 

 

 

--------------------------------------------------------------------------------

 